Citation Nr: 0841224	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  03-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right kidney 
tuberculosis infection, status post nephrectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran served with the United States Air Force as a 
Reservist and completed periods of active duty for training 
(ACDUTRA) from April 8, 1965 to August 19, 1965; from July 
30, 1966 to August 15, 1966; from July 15, 1967 to July 29, 
1967; from July 20, 1968 to August 3, 1968; from July 19, 
1969 to August 2, 1969; August 8, 1969; October 10, 1969; 
from July 18, 1970 to August 1, 1970; and from July 8, 1972 
to July 22, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In December 2004, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In April 2008, the Board requested medical expert opinions 
from a nephrologist and pulmonologist regarding the issue on 
appeal and such opinions are of record.  While the record 
shows that the veteran and his representative were not 
furnished a copy of the opinions pursuant to 38 C.F.R. 
§ 20.903, the Board finds that there is no prejudice to the 
veteran in proceeding to evaluate the merits of the veteran's 
claim because his claim is being granted for reasons 
explained below.     


FINDING OF FACT

The veteran's right kidney tuberculosis infection, status 
post nephrectomy, has been linked by competent medical 
opinion to his period of ACDUTRA.  




CONCLUSION OF LAW

Right kidney tuberculosis infection, status post nephrectomy, 
was incurred during the veteran's period of ACDUTRA.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claim.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2008).  Presumptive periods do not 
apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

The record presents a complex medical history with respect to 
the issue on appeal.  

The veteran's reserve treatment records contain no apparent 
complaints, findings, or treatment for any kidney problems to 
include renal tuberculosis.  

However, private treatment records show that two days after 
his release from active duty for training in July 1972, the 
veteran presented for treatment with complaints of chest 
pain.  A July 24, 1972, chest x-ray report included findings 
of probable pleural thickening with calcification along the 
right lateral aspect of the chest, with possible infiltration 
behind the clavicle and first rib on the left side and the 
listed impression was a chest film that failed to demonstrate 
conclusive evidence of active pulmonary disease, with a 
recommendation to obtain a lordotic film in order to more 
conclusively exclude minimal infiltration behind the medial 
end of the left clavicle.  The veteran subsequently reported 
for emergency care on August 20, 1972, with complaints of 
hematuria.  After completion of testing on August 26, 1972, 
tuberculosis was identified as the likely diagnosis.  On 
September 10, 1972, the veteran was admitted to the hospital 
for a work-up for possible urinary tract tuberculosis, and at 
the time of his discharge on October 11, 1972, the diagnosis 
was confirmed, with noted damage to the veteran's bladder and 
right kidney.  The veteran subsequently underwent a right 
nephrectomy in February 1977.  

Notably, the veteran's treatment records also show that he 
was seen twice with complaints of a plugged right ear, which 
was diagnosed as otitis media, during his ACDUTRA period in 
July 1972 and, thereafter, continued to have ear problems.  
Various medical examiners from September 1972 to December 
1978 seemed to suggest that the veteran's ear problems may be 
tuberculosis-related but none offered a conclusive medical 
opinion.  

Medical opinions from a VA nephrologist and pulmonologist 
were obtained to address the medical question of whether the 
veteran's kidney tuberculosis was related to his period of 
ACDUTRA service.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The VA pulmonologist (Dr. A.N.M.) concluded that the 
veteran had undiagnosed pulmonary tuberculosis prior to his 
diagnosis of genitourinary tuberculosis, his genitourinary 
tuberculosis "was a result of reactivation of disseminated 
disease," and the veteran's genitourinary tuberculosis was 
likely present but undiagnosed during ACDUTRA service.  The 
Board additionally observes that the VA kidney specialist 
(Dr. A.J.L.) concluded that the veteran could have been 
infected with tuberculosis while on active duty.  Although 
Dr. A.J.L. did not clearly express his opinion in definitive 
terms, the essence of his opinion considered in its totality 
similarly links the veteran's tuberculosis to his ACDUTRA 
service.  As both examiners based their opinions on review of 
the claims folder and no competent medical opinions to the 
contrary are of record, the Board affords them great 
probative weight.         

Thus, the medical evidence shows that the veteran currently 
suffers from residuals of kidney tuberculosis and such 
disease has been linked by competent medical opinion to his 
ACDUTRA service.  Therefore, the Board finds that service 
connection for the veteran's right kidney tuberculosis 
infection, status post nephrectomy is warranted.  The 
veteran's appeal is granted.    



ORDER

Entitlement to service connection for right kidney 
tuberculosis infection, status post nephrectomy is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


